DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 and 10-13 directed to inventions non-elected without traverse.  Accordingly, claims 1-4 and 10-13 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Porter on 23 February 2022.

The application has been amended as follows: 

Claim 18:
In line 2, change “compress into a bolt recess” to --compress into one of the plurality of bolt recesses--.

Claim 19:
In line 2, change “compress into a bolt recess” to --compress into the one of the plurality of bolt recesses--.

Claim 20:
In line 2, change “compress into a bolt recess” to --compress into one of the plurality of bolt recesses--.

Claim 21:
In line 2, change “compress into a bolt recess” to --compress into the one of the plurality of bolt recesses--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The specification discusses reference characters 160 (internally threaded nuts) and 250 (plurality of bolt recesses) which are not shown in the drawings. Applicant agreed to add these reference characters to the figures. One option discussed was submitting a new figure 6 which is a cut-away view of figures 4A showing the recess 250, the opening 230 and the nut 160. However, any other option is valid which would clearly show the claimed subject matter.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAVIER A PAGAN/               Examiner, Art Unit 3735